MEMORANDUM *
Syed Jawad Wali Noushani petitions for review of the final order of the Board of Immigration Appeals denying his request for asylum and ordering him removed. We have carefully reviewed the record and *756found that it supports the Immigration Judge’s findings that Noushani lacked credibility. Having so concluded, we need not reach Noushani’s other properly-preserved claims of error. Noushani should have brought his Due Process claims to the BIA’s attention. His failure to do so deprives us of jurisdiction to review these claims. See Sanchez-Cruz v. INS, 255 F.3d 775, 779-80 (9th Cir.2001).
Furthermore, there must be an “extraordinary circumstance” to reverse the BIA’s decision not to accept a delinquent brief. See Escobar-Ramos v. INS, 927 F.2d 482, 485 (9th Cir.1991). The clerical error Noushani contends was responsible for the late-filed brief does not constitute an “extraordinary circumstance.”
The petition for review is DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.